DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 09/08/2021, with respect to claims 1-4, 6-15 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-4 and 6-15 are allowed.

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a measuring device for determining a measured variable of a measuring gas by means of a photoacoustic method, wherein the measuring device comprises, in combination with the other recited elements, at least one acoustic filter member configured and arranged to be tuned to a useful frequency of the photoacoustic measuring cell, and generate negative sound pressure amplification in a first frequency range including a fundamental frequency of the useful frequency; and wherein the at least one acoustic filter member includes at least one cavity resonator arranged on the flow channel at the at least one feed line and/or at the discharge line.

With regard to Claim 10, the prior arts of the record do not teach or fairly suggest a method for the suppression of sound interferences in a measuring device for determining a 

Claims 2-4, 6-10 and 12-14 are allowed by virtue of their dependence from Claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/SUMAN K NATH/Primary Examiner, Art Unit 2861